Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Objection is made to the “related applications” section of the specification for failing to note the U.S. Pat. No. of this application’s parent application which has been issued as USP 10934325.

Drawings
	Objection is made to Fig. 2 for indicating the permeate stream 12 and retentate stream 11 (per page 8 of specification) upstream and downstream, respectively, of the schematic filter medium or membrane.  The following amendment to the drawing is suggested at right below.

    PNG
    media_image1.png
    381
    871
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    320
    729
    media_image2.png
    Greyscale


	See, for example, USP 7682511:

    PNG
    media_image3.png
    167
    416
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    479
    848
    media_image4.png
    Greyscale


Claim Rejections Not Based on Prior Art
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 25 – 26 depend from cancelled claims, so it is unclear what scope they define.

[blank space to the end of this page]
Obviousness-Type Double Patenting
	None of the claim limitations in the tables below are negative limitations.  Underlined limitations in one claim do not limit the other claim in the same table. 
Claim 6 USP 10934325 
Pending Claim 15 
A method of concentration of a liquid comprising a biomolecule which comprises passing the liquid through a tangential flow filtration device under pressure, wherein the pressure applied is cycled between at least a higher pressure and a lower pressure, at least 10 cycles are employed, and the pressure is varied by operation of a variable flow valve located downstream of the tangential flow filtration device,.
A method of concentration of a liquid comprising a biomolecule which comprises passing the liquid through a tangential flow filtration device under pressure, wherein the pressure applied is cycled between at least a higher pressure and a lower pressure, and wherein at least 10 cycles are employed.



[blank space to the end of this page]

Patented Claim 15 
Pending claim 15 
 A method of concentration of a liquid comprising a biomolecule which comprises passing the liquid through a tangential flow filtration device under pressure, wherein the pressure applied is cycled between at least a higher pressure and a lower pressure, and the pressure is varied by operation of a variable flow valve located downstream of the tangential flow filtration device,  wherein the method is carried out in-line, pressure is applied by means of a pump, two different pressures are employed, the higher pressure being employed for from 85 to 99% of the time of application of the pressure, at least 10 cycles are employed, a cycle frequency of less than 5 Hz is employed, and the higher pressure is from at least 1.1 to 2.0 fold greater than the lower pressure.

A method of concentration of a liquid comprising a biomolecule which comprises passing the liquid through a tangential flow filtration device under pressure, wherein the pressure applied is cycled between at least a higher pressure and a lower pressure, and wherein 








at least 10 cycles are employed.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10934325 because the pending claim encompasses patented claim 6.  
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10934325 because the pending claim encompasses patented claim 15.
Claim Construction – “biomolecule”
	Applicant does not appear to have provided a definition of a “biomolecule.”  In lieu of such definition, the person having ordinary skill in the art would have relied upon the prior art for comprehending the scope of that term.
US 20180296680 to Webber teaches:

    PNG
    media_image5.png
    115
    405
    media_image5.png
    Greyscale

US 20170298145 to Verkade teaches:

    PNG
    media_image6.png
    172
    407
    media_image6.png
    Greyscale

Exemplary Claim of the Pending Application
Pending method claim 15 reads:

    PNG
    media_image7.png
    164
    893
    media_image7.png
    Greyscale


Prior Art Rejections
Claims 15 – 16, 19, 23, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20190046617 to Hanna in view of Chargraff (cited in parent application), at least one of US 20180296680 to Webber and US 20170298145 to Verkade, and USP 6062829 to Ognier.
	USP 20190046617 to Hanna describes using a peristaltic pump to circulate in a closed loop a liquid comprising blood platelets from a collection bottle to a hollow fiber tangential flow filter (HFTFF) with return of the retentate back to the collection bottle [0162].  Hanna’s blood platelets comprise “biomolecules” because blood platelets comprise lipids, as shown by Chargraff1 (in “Chemistry of Blood Coagulation”), and lipids are recognized in the art as being a type of biomolecules, as shown by either Webber2 or Verkade.3
	Hanna [0164] describes a once-through (“in-line”) process in which retentate collected in retentate reservoir does not recirculate back to the feed or to the filter 2410.

    PNG
    media_image9.png
    375
    422
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    809
    1007
    media_image10.png
    Greyscale

	Hanna does not describe cycling the pressure, i.e., from an initial higher pressure to a lower pressure and back to the higher pressure, for at least 10 cycles.  
	Ognier teaches that instantaneous flow of pumped fluid through commercially available peristaltic pumps varies by 20 – 30% of average flow rate.  Cyclical flow rate variations necessarily mean that pressure cyclically fluctuates as well.

    PNG
    media_image11.png
    257
    471
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    502
    817
    media_image12.png
    Greyscale

	It would have been obvious for the hypothetical person having ordinary skill in the art to have selected a commercially available (“on the market”) peristaltic pump in the course of practicing the Hanna method.  In doing so, the cycling limitation of claim 15 is met inherently, as shown by Ognier.
	Per claim 19, to the extent that the flow vs. time graph of Ognier’s Fig. 1 is conceptually representative of most commonly commercially available peristaltic pumps, it would appear that the cycles are at the higher pressure for not more than 99.9% of the time. 
	Per claim 23, for small relative changes in flow rate/pressure, flow and pressure are linearly related.  The Ognier Fig 1 supports an inference that the higher pressure is not more than 5% higher than the lower pressure. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Chargraff, Webber or Verkade, and Ognier alone, as applied to claim 15 above, or further in view of USP 20180340010 to Hug.
Per claim 20, it would have been obvious to have selected a batch size of any desired amount for filtration processing, and to have operated the peristaltic pump for as long as necessary to process the entire batch.
Hug teaches that peristaltic pumps were known to operate as low as 10 RPM, as shown, for example, by Hug:

    PNG
    media_image13.png
    99
    423
    media_image13.png
    Greyscale

It was well known that the discharge pressure cycling of a peristaltic pump is due to the action of at least two rollers effecting the peristalsis of the flexible hose through which the pumped material flows.  A pump operating at 10 rpm would therefore cycle pressure at 20 per minute.  At that rate, 1000 cycles will have occurred after 50 minutes, i.e., less than an hour.  It would have been reasonable to have processed any desired batch size within that period of time.  

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Chargraff, Webber or Verkade, and Ognier, as applied to claim 15 above, further in view of USP 20180340010 to Hug.
Hug teaches that peristaltic pumps were known to operate as low as 10 RPM, as shown, for example, by Hug:

    PNG
    media_image13.png
    99
    423
    media_image13.png
    Greyscale

It was well known that the discharge pressure cycling of a peristaltic pump is due to the action of at least two rollers effecting the peristalsis of the flexible hose through which the pumped material flows.  A pump operating at 10 rpm would therefore cycle the pressure at a rate of 20 per minute, i.e., ~0.33 Hz. 

Brief Discussion of other Prior Art of Interest
	USP 7682511 to de los Reyes (“Reyes”) describes using a pump 6 to recirculate a liquid feed of recycled retentate comprising a biomolecule through a TFF.  The liquid comprises a biomolecule (col 1 line 27).  The specific nature of the pump is not disclosed.  A backpressure valve 15 regulates the average flow rate through the TFF.

    PNG
    media_image14.png
    709
    916
    media_image14.png
    Greyscale

	USP 6011148 to Bussey.

    PNG
    media_image15.png
    508
    858
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    383
    476
    media_image16.png
    Greyscale
, 
USP 3726613 to von Casimir (“Casimir ‘613”) and USP 3826593 to Von Casimir (“Casimir ‘593”).
USP 3726613 to von Casimir (“Casimir ‘613”) describes a “pulsefree” peristaltic pump comprising a flow control valve4 3 (“pusher 3”) downstream of the rollers 1, 2.  Although patent states the control valve enables “pulsation-free pumping rate L” (col 2 line 49) (Fig 3c),  

    PNG
    media_image18.png
    348
    331
    media_image18.png
    Greyscale

subsequent disclosure by USP 3826593 to Von Casimir (“Casimir ‘593”) teaches that the Casimir ‘613 device indeed suffered from “small but not always negligible pressure peaks.” 
	Casimir ‘593 (col 5):

    PNG
    media_image19.png
    110
    465
    media_image19.png
    Greyscale


USP 4492531 to Kenji.
Kenji is directed to blood filtration systems similar to TFF systems comprising a peristaltic pump and a flow control valve between the pump and the membrane.

Claims Rejected for Obviousness
Claims 15 - 17 are rejected over USP 10195550 to Steen (EMD Millipore) in view of USP 7682511 to de los Reyes, USP 3951377, USP 4037818, US 20030141480, USP 6011148 to Bussey, and USP 6062829 to Ognier.
USP 10195550 to Steen (EMD Millipore) describes a single-pass5 TFF system for concentrating a biological component, e.g., viral particles, host cell proteins), carried in a feed liquid (col 6 lines 27+).  The feed is inherently / necessarily under pressure for without pressure, there would be no flow through the SPTFF.

    PNG
    media_image20.png
    175
    429
    media_image20.png
    Greyscale

       
    PNG
    media_image21.png
    72
    409
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    556
    1092
    media_image22.png
    Greyscale

	Although Steen describes a feed pump for transporting the feed liquid through the SPTFF inherently capable of generating fluid pressure, Steen does not appear to describe cycling fluid pressure through a higher pressure and a lower pressure through at least 10 cycles, at a specified cycle frequency, varying the pressure by manipulation of a variable flow valve.
It would have been obvious to have selected a peristaltic pump for feeding the feed to the SPTFF in the Steen invention because both de los Reyes, directed to single pass tangential filtration (last line page 7 at [0083]) and USP 6011148 to Bussey  suggest selection of a peristaltic pump.  Discharge pressure pulsation is a well-known characteristic of peristaltic pumps, as shown, for example, by Ognier.
Ognier teaches that instantaneous flow of pumped fluid through commercially available peristaltic pumps varies by 20 – 30% of average flow rate.  Cyclical flow rate variations necessarily mean that pressure cyclically fluctuates as well.

    PNG
    media_image11.png
    257
    471
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    502
    817
    media_image12.png
    Greyscale



    PNG
    media_image23.png
    371
    885
    media_image23.png
    Greyscale

	US 20070151925 to de los Reyes teaches “throttling” the retentate line’s variable flow control6 valve as trans membrane pressure is monitored [0077].

    PNG
    media_image24.png
    463
    828
    media_image24.png
    Greyscale

	It would have been obvious to have operated the peristaltic feed pump for a sufficient period of time to process an appropriate size batch of liquid.  During this time, given the rate at which such pumps operate and effect such pressure fluctuations, it would have been obvious to have operated the pump through at least 10 pressure cycles.

Claims not Rejected over Prior Art
Objection is made to claims 18 and 24 for dependence on a rejected base claim, but would be allowable over prior art.
	Per claim 18, use of intermittent valves is not suggested where flow control or smooth, stable pressure control is the objective.
	Per claim 24, the prior art does not fairly suggest the combination of selected claim-recited specific processing parameters, i.e., the combination of the 85 – 99% time limitation, the 5 Hz limit, and the 1.1 < pressure ratio < 2.0.
 
/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chargraff
        
    PNG
    media_image8.png
    241
    429
    media_image8.png
    Greyscale

        
        2 Webber teaches:
        
    PNG
    media_image5.png
    115
    405
    media_image5.png
    Greyscale

        
        3 Verkade teaches:
        
    PNG
    media_image6.png
    172
    407
    media_image6.png
    Greyscale

        
        4 At col 2:
        
    PNG
    media_image17.png
    200
    477
    media_image17.png
    Greyscale

        5 Steen: (“absence of recirculation” col 6 line 53)
        6 In the fluid handling arts, “throttling” implies a flow control valve whereas terms like “shut off” or closed” or “opened” are more typically used in connection with actuation of a valve designed for fully open or fully closed positioning, e.g., a ball valve.   See, for example, USP 3951377 (title) and USP 4037818 at col 1line 35 and US 20030141480 to Green at [0013].